Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,031,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the two documents, it is clear that all the elements of the application claims are to be found in the patent claims. The difference is the claims of the patent comprise many more elements and/or steps, thus are much more specific than the claims of the application. Therefore, the patent claims in effect represent a species of the generic invention of the application claims, thus claims 1-20 of the present application are anticipated by the parent claims 1-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 9, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0281436) in view of Scott et al. (US 8,463,606).
As to claim 1, Kumar teaches a method, comprising: receiving an audio signal of a communication session between a member-related client device and an agent client device, (Fig.4, 405) wherein a caller is associated with the member-related client device;
 processing the audio signal to generate an audio caller utterance and a transcribed caller utterance; (Fig.1, 134; Pars.78)
generating an identified task/topic (304c) based on the transcribed caller utterance; (Pars.80, 182-183, 342)
generating (emotion or dissatisfaction, 306f) result/metrics for a plurality of words in the transcribed caller utterance associated with the identified task; (Pars.281-283 and
 generating a task completion probability result (customer experience score that leads to the probability the task will be completed, Fig.2E, 232.), based on the identified task and the emotion result (Pars.160-162, 224-227).

    PNG
    media_image1.png
    362
    692
    media_image1.png
    Greyscale

It is noted that Kumar teaches detecting the caller emotion from the words but he doesn’t explicitly teach where tones are detected/generated. However, Scott in same field to a method for analyzing conversation between a customer and an agent and determining topic/task and detecting the mood or emotional state in the customer's voice patterns and/or the agent's voice patterns, wherein the patterns comprise tones associated with the words (Col.7, lines 35-44; Col.10, lines 55-65, Col.12, lines 5-15; Figs.3-5). The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose detecting implied emotion by the user.
As to claims 5 and 7, Kumar teaches where a plurality of voice patterns are analyzed to determine emotion that include tone, volume, inflection etc.. (Col.7, lines 35-44; Par.28).
Regarding claims 9, 11, 13 and 16 the corresponding method and system comprising the steps are analogous to the claims addressed above, thus rejected as being unpatentable over Kumar et al and in view of Scott et al. for the foregoing reasons.
Allowable Subject Matter
Claims 2-4, 6, 8, 10, 12, 14-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowed because the prior arts do not teach the various elements and steps cited in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657